I should like to extend to you,
Sir, my warmest felicitations on your well-deserved election
to the high office of the presidency of the General
Assembly. This is not only a mere recognition of your
long experience and your outstanding ability and diplomatic
skill but also a reflection of the esteem in which your
country, Côte d’Ivoire, is held in the United Nations.
I should also like to express our great appreciation and
admiration for the work of the Secretary-General and for
the determined and prudent leadership which he has
demonstrated on vital international issues.
Despite important positive developments on a great
number of issues occupying the attention and energy of
our Organization, a significant number of old problems
remain unresolved. Ethnic conflicts, nationalistic
chauvinism, ethnic cleansing, xenophobia, racial
discrimination, expansionist opportunism, social and
economic disparities, underdevelopment, the waste of
scarce resources on fraternal enmities, the lack of
necessary commitment for the protection of the
environment and gross and massive violations of human
rights are only some of the evils still afflicting humanity
today.
Among our priorities therefore should be the
unequivocal reversal of the results of aggression and
foreign occupation, support and defence of democracy,
the inversion of social and economic inequalities, the
protection of our environment and, finally, the protection
and enhancement of human rights for all.
In order to accomplish such goals on a universal
scale our Organization has to adapt, expeditiously and
effectively, to the changing conditions and to the new
challenges. Better coordination between the various
bodies that form the United Nations system is urgently
required. The Secretary-General’s recent decision to
boost the coordinating role of the United Nations
Development Programme on all developmental issues is
a commendable step in the right direction.


We are constantly witnessing world calamities.
Rwanda and the former Yugoslavia are dire and gory
examples. Our common goal should be to strengthen the
United Nations in order best to respond to today’s
challenges and the increased expectations of mankind for
security, economic viability and democracy. These
expectations can only be met by making the United Nations
more effective through the implementation of its own
resolutions and the mandatory provisions of the Charter.
The General Assembly, the most prominent global
democratic forum, represents the full membership of the
United Nations. It functions on the principle of sovereign
equality. As such, it has played a major role towards the
realization of the objectives of the world community and
must continue to do so in accordance with its mandate
under the Charter.
Given today’s political realities, however, the Security
Council has a substantially enlarged agenda and a more
dynamic role to perform. In accordance with the Charter,
that organ has the ability to decide and to act. Nowadays
it is able to act more effectively in the maintenance of
international peace and security. In today’s post-cold-war
era the Security Council is in a position to play a broader
and much more important role than ever before. In a world
where new challenges require urgent solutions, such a
development is welcome. Within the context of the
reinforced and expanded role, a successful outcome of the
deliberations on the review of the Council’s membership to
reflect the realities of today’s world is highly appreciated.
However, the effectiveness of the most powerful organ
of the United Nations is seriously compromised if it applies
double standards. It must act in every case with
determination and consistency. The record of its
performance indicates clearly that in those cases where the
international community has shown steadfastness to defend
the principles enshrined in the United Nations Charter and
fully to implement its provisions, peace and justice was
achieved. On the contrary, in those cases where unity of
purpose had not been exhibited or the interests of nations
or alliances had been placed above the universal principles
and the rule of law, the problems remain and peace is
elusive.
The financial difficulties confronting the Organization
pose severe constraints on its ever-increasing role in today’s
world affairs. Every effort should be made to provide the
Organization with the necessary means to perform its vital
mission effectively. In this regard I would recall that my
Government decided early this year, after an appeal by the
Secretary-General, to double on a voluntary basis its
assessed contribution to all peace-keeping operations.
Our commitment to the peaceful settlement of
disputes was thus manifested once again in a concrete and
practical way. We hope that our gesture will soon be
emulated by others. Our Organization desperately needs
generosity by its Member States if it is to continue
performing its herculean mission effectively.
It is widely acknowledged that economics plays an
important role in today’s world politics. Development,
the protection of the environment, poverty alleviation,
social progress, the improvement of health standards,
proper education and sound technology require financial
means for their attainment. In this exercise the United
Nations, through the Secretariat itself, the recently
enhanced United Nations Development Programme and
the various specialized agencies, performs one of the most
important missions, that of pursuing the betterment and
the economic well-being of peoples throughout the world.
These activities are also amply outlined in the Secretary-
General’s report, and therefore I do not intend to dwell on
them other than to declare that we are cognizant of their
importance and that they have our full support. We
commend the Secretary-General’s integrated approach to
development issues in "An Agenda for Development",
which complements his ground-breaking "An Agenda for
Peace". We fully subscribe to the Secretary-General’s
assertion that development is a fundamental human right
and that development is the most secure basis for peace.
In accordance with the deliberations on the subject,
a successful implementation of the agenda for
development depends on the priority to be given the
following elements: the alleviation of poverty and its
underlying causes, especially in Africa and other least-
developed regions; health and the status of women.
There is an urgent need for clear and effective population
policies.
In this regard, the recently concluded Cairo
Conference on Population and Development rightly placed
great emphasis on development and the environment.
The new characteristic of the Conference’s Programme of
Action is precisely this linkage with sustainable
development and protection of the environment. It
constitutes progress by integrating control of population,
environmental protection and economic growth into the
approach to population issues.
2


The Rio Conference was a historic turning point in
this direction. Yet the follow-up and implementation of the
decisions taken at the Earth Summit remain contingent on
the political will to save our living space’s web of life.
The Barbados Global Conference on the Sustainable
Development of Small Island Developing States, as the first
test of the international community’s attachment to the Rio
commitments, focused on the acute problems that small
island developing States are confronted with. Cyprus, an
active member of this group, reiterates its commitment to
the early and prompt implementation of the Barbados
commitments, and expresses the hope that every member of
the international community will conscientiously fulfil its
relevant obligations.
We also welcome the recent broader agreement on
seabed issues of the Convention on the Law of the Sea
promoting universal application of the new legal order
governing the seas and thus opening a new chapter in
international relations.
In the light of our philosophy and experience, we
attach much importance to the effective functioning of the
principal judicial organ of the United Nations - the
International Court of Justice. The increase in its
jurisdiction in contentious cases is encouraging. We also
attach great significance to the possibility of clarifying legal
points in political disputes through advisory opinions. The
International Court of Justice is indeed an integral part of
the United Nations peacemaking efforts and we
wholeheartedly support the Secretary-General’s proposal
that he be authorized to seek advisory opinions from the
Court as an important component of the peaceful settlement
of disputes in accordance with the United Nations Charter.
The Secretariat’s role in an improved, rationalized and
more effective United Nations is irrefutable. We have
nothing but praise for the many men and women in the
international civil service whose competence and dedication
under harsh circumstances enable the Organization to
respond to the ever-increasing demands in today’s global
environment. The Secretary-General has already done
much in the direction of rationalizing and streamlining the
Secretariat. He certainly has our support in the additional
measures needed to carry out this task. We join in
recognizing the imperative need for adequate financial
resources for the Organization, and for assessed
contributions to be paid in full and promptly by Member
States.
It should be recognized that true respect for human
rights provides the foundation for the structure and
organization of any society. Past and recent experience
in every region of the world has demonstrated that the
protection and promotion of human rights is an
indispensable ingredient of a stable, just and democratic
world order. Over the years, the United Nations has
played a leading role in affirming human equality, which
in essence forms the core of all rights, and in eliminating
separations based on ethnicity, religion, culture, socio-
economic disparities and political philosophies.
If we recognize the value of the axiom that in States
governed by the rule of law the rights of citizens must be
protected unconditionally, then we should also accept the
analogy: that the same rights should be safeguarded for
every single citizen of a global State governed by the rule
of law.
All the efforts of today’s global community should
therefore be exerted towards the implementation of the
basic idea inherent in the international law of human
rights - namely, that all the social mechanisms should
exist to enhance the dignity of human beings, not to
exploit them. Human rights are a powerful means to this
end.
In order to achieve full respect for human rights and
to eliminate human suffering, the world community must
clearly oppose extreme nationalism, take unequivocal
stands against policies of "ethnic cleansing" and continue
exerting steadfast efforts until we achieve the concrete
dismantling of unjust and inhumane social systems that
are based on ethnic segregation.
The effective promotion of human rights is naturally
entwined with the global trend towards democratization.
Cyprus is in the vanguard of States that have become
party to international instruments for the protection of
human rights, both at the global level, within the United
Nations and at the regional level, primarily through the
Council of Europe.
We have had occasion in the past to express our
support for the Secretary-General’s constructive and
timely suggestions for improving the potential of United
Nations peace-keeping. We are encouraged that much
progress has been made in this field. In view, however,
of the ever-increasing demands and the worsening
financial problems associated with peace-keeping, we
should continue to do our best to assist in discharging, as
effectively as possible, this major responsibility of the
3


Organization. In this regard, may I recall that Cyprus, itself
a victim of foreign aggression, invasion and occupation, has
voluntarily undertaken the onus of paying on a yearly basis
one-third of the total cost of the United Nations Peace-
keeping Force in Cyprus (UNFICYP), which for the current
12-month period amounts to $18 million. Similarly, the
Greek Government generously offered a voluntary
contribution to UNFICYP of $6.5 million for the same
period.
Since the Republic of Cyprus has itself been one of
the longest beneficiaries of peace-keeping operations, I
would like to avail myself of this opportunity to express the
appreciation of my country and its people to the
Organization and its peace-keeping function. I also take
this opportunity to express to the troop-contributing
countries our gratitude for sustaining UNFICYP for so
many years until the anomaly in the financing of the Force
was finally overcome in June 1993. On this occasion, I
should like to express the hope that a sound and fair
solution to the question of reimbursement to troop-
contributing countries will be found during the deliberations
at this session. My country stands ready to offer every
possible assistance towards the attainment of this aim.
I shall refrain from addressing the long list of
international problems described in this year’s report by the
Secretary-General (A/49/1) with which the Organization is
actively dealing and which extend to all five continents.
Each issue presents its own complications and special
characteristics. Together, all the issues provide a measure
of the enormity of what is expected of the United Nations,
the awesome burden of responsibilities of the Secretary-
General and the respect and admiration he deserves in
carrying out these tasks. As he has rightly pointed out in
the past:
"The United Nations, by undertaking a range of
problems as wide as the globe itself, must be expected
to achieve successes but also to experience failures."
(A/48/1, para. 512)
Our world has witnessed in the last few years the
creation of new areas of tension and conflict through the
unleashing of the destructive and centrifugal forces of
chauvinism and ethnic strife. There have also been at the
same time some notable successes through the resolution of
several regional issues and the withdrawal of foreign forces
following the end of our bipolar antagonistic world. We
have witnessed in many parts of the world the triumph of
reason, the entrenchment of democracy and the emergence
of free market economies. The achievement of putting an
end to the odious practice of apartheid in South Africa
broadens the vistas of human wisdom; the historic
Agreements between Israel and the Palestine Liberation
Organization (PLO) on the one hand, and between Israel
and other neighbouring Arab countries on the other mark
a new era in the Middle East. We express the hope that
the rest of the countries involved in this conflict will very
soon be able to join the others, thereby signifying one of
the major turning points in the history of the region.
Cyprus, an immediate neighbour, expresses the hope that
such a catalytic positive evolution in our region will not
leave our own problem unaffected.
Cyprus, almost a decade after the Cold War began
to subside, remains divided as a result of foreign
aggression and military occupation, and its people forcibly
separated. As a result of ethnic cleansing by the
aggressor, Cypriots are victims of gross violations of
human rights. A large component of the Cyprus question
in its present dimensions is the massive violation of the
human rights of the displaced persons who have been
evicted by force from their homes by the Turkish forces
of occupation and whose properties have been usurped by
illegal settlers imported from Turkey to Cyprus in a
systematic and well-planned policy made by the aggressor
to change the demographic composition of the occupied
parts of Cyprus. In the same vein, the humanitarian issue
of the enclave is another staggering dimension of the
Cyprus question. The missing persons still remain
unaccounted for 20 years after the Turkish invasion and
occupation of one third of the territory of the Republic of
Cyprus. This constitutes a severe violation of the human
rights both of the missing persons themselves and of the
tragic figures of their relatives.
I put it before the Assembly today that Cyprus is a
test case for the resolve of the international community
and of this Organization to demand and to enforce respect
for its will as expressed in a plethora of resolutions.
Twenty years after the Turkish invasion of 1974, the
problem remains unresolved. The number of Turkish
forces, despite resolutions of this Assembly calling for the
withdrawal of foreign forces from Cyprus, has in fact
increased, as is stated in the Secretary-General’s report of
30 May 1994. The presence of Turkish occupation troops
constitutes a serious threat to the people of Cyprus, and
has naturally given rise to a kind of arms race.
The General Assembly and the Security Council
have repeatedly reaffirmed the legal framework within
which a just and lasting solution should be sought. In its
4


most recent resolution, resolution 939 (1994) of 29 July
1994, this basis is reaffirmed to be
"... a State of Cyprus with a single sovereignty
and independence and international personality and a
single citizenship, with its independence and territorial
integrity safeguarded, and comprising two politically
equal communities as described in the relevant
Security Council resolutions, in a bi-communal and bi-
zonal federation, and that such a settlement must
exclude union in whole or in part with any other
country or any form of partition or secession"
(para. 2).
The Greek Cypriot side has for years accepted that a
bi-zonal bi-communal federation was the basis for the
settlement of the Cyprus problem. The Turkish Cypriot
leadership, fully supported by Turkey, has now made it
clear that they have abandoned federation as the basis of
the solution and are promoting a loose confederation with
separate sovereignty for its two component parts.
The Secretary-General rightly and clearly attributed the
failure to make progress as follows:
"For the present, the Security Council finds itself
faced with an already familiar scenario: the absence of
agreement due essentially to a lack of political will on
the Turkish Cypriot side." (S/1994/629, para. 53)
In the same report to the Security Council, the
Secretary-General states the following:
"... a good offices mission, which by its nature is
dependent on the consent and cooperation of the
parties, is not an adequate method to deal with a
situation in which, for the past several years, one side
has consistently flouted the wishes of the international
community, as represented in the Security Council."
(ibid., para. 58)
My view is that if this flouting and violation of
Security Council resolutions is allowed to continue, there
will be no solution of the Cyprus problem. It is therefore
necessary for coercive action to be taken against the side
that flouts the United Nations resolutions.
There is also a further issue that requires to be
urgently addressed. This is the problem of the military
build-up which is taking place in Cyprus. The anxieties
created by the presence of foreign troops on Cypriot
territory have given rise to a significant military build-up.
Security is an extremely significant area, and is an
issue of substance as well as a way to improve
confidence. I have therefore proposed the following.
Firstly, the leaders of the two communities during
the intercommunal talks should make a solemn
declaration to the Secretary-General on behalf of their
respective communities renouncing the use of force
against each other and undertaking to take all the
necessary measures to prevent attack by members of one
community against the other.
Secondly, the Government of the Republic should
take the following measures: repeal the National Guard
Law, disband the National Guard and hand over all its
arms and military equipment to the custody of the United
Nations peace-keeping force; undertake to maintain the
police force of the Republic at its present numerical
strength, armed only with light weapons; undertake the
total cost of a substantially numerically increased United
Nations peace-keeping force; agree that the United
Nations peace-keeping force will have the right of
inspection to ascertain compliance with the above; agree
that the National Guard armoured cars, armoured
personnel vehicles and tanks, which will be handed over
to the custody of the United Nations peace-keeping force,
can be used by the United Nations peace-keeping force to
patrol the buffer zone and to prevent intrusions in it; and
deposit in United Nations accounts all money saved from
disbanding the National Guard and from stopping the
purchase of arms after deducting the cost of the United
Nations peace-keeping force, to be used after the solution
of the problem for the benefit of both communities.
The Turkish Government, parallel to the above,
should withdraw the Turkish occupation forces from
Cyprus, as well as the illegal settlers, whose presence in
Cyprus, apart from violating United Nations resolutions
calling on both sides to respect the demographic
composition of Cyprus, constitutes a military threat.
The Turkish Cypriots under arms should disband and
hand over their weapons to the peace-keeping force.
The Turkish side complains that it has been isolated
internationally. The responsibility for this does not fall
on the Republic of Cyprus or on the international
community. It falls squarely on the shoulders of the
Turkish leadership, which, by an act of purported
secession, declared a separate State. The international
community and the Republic of Cyprus simply respected
Security Council resolutions 541 (1983) and 550 (1984),
5


which deplored the purported secession, asked all States
Members of the United Nations not to recognize it and
called upon the Turkish leadership to recall the act of
secession. All States respected these resolutions except
Turkey.
A small country has been violated by an aggressor, in
contravention of the Charter of this Organization, which
denounces the use of force. Twenty years have passed, and
the Security Council’s many resolutions remain
unimplemented. Unless the aggressor is faced with
progressively more severe consequences for its disregard of
international legal order, a very bad example and precedent
will be allowed to cast doubt on the international
community’s resolve and effectiveness.
With the advent of the fiftieth anniversary of the
United Nations, we are bound to review our past
performance and chart new avenues for the future. Did we
meet the goals set in 1945 by our founding fathers in the
aftermath of two devastating wars? Did we create the
prerequisite for a just and peaceful world? Did we save
succeeding generations from the scourge of war? As we
near the milestone of the Organization’s fiftieth anniversary,
let us do some soul-searching, let us not be complacent and
let us no longer be guilty of errors of omission and
commission. Above all, let us not remain inactive because
of inertia. People and nations all over the world have ever-
greater expectations of the Organization and the way in
which it responds to the new challenges of our times. The
Charter, by and large, has stood the test of time, but it is
our responsibility to make the United Nations a more
effective Organization. It is the world’s last chance for
peace.
